KENNON, Judge. ,
For the reasons assigned in case No. 7592, 52 So.2d 47, the judgment appealed from is set aside and judgment is now rendered in favor of the plaintiff, Terry Brown, for the sum of $3,450.00, and in favor of the plaintiff, Mrs. Mildred K. Brown, in the sum of $3,000.00, both judgments to be against Clarence Thomas, Ralph Wertz, d/b/a Wertz Fruit Company, Highway Insurance Underwriters, and Fairmont Foods Company, in solido, with five per cent, interest from judicial demand until paid.
All rights which the defendant, Fairmont Foods Company, may have against the other defendants herein cast for reimbursement as the result of this judgment, are hereby reserved to the company.
Costs of both courts to be paid by the defendants cast.